ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_01_EN.txt. 47 BARCELONA TRACTION (JUDGMENT)

For these reasons,

THE Court,

by twelve votes to four,
rejects the first Preliminary Objection ;

by ten votes to six,
rejects the second Preliminary Objection ;

by nine votes to seven,
joins the third Preliminary Objection to the merits ;

by ten votes to six,
joins the fourth Preliminary Objection to the merits.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-fourth day of July, one
thousand nine hundred and sixty-four, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the Kingdom of Belgium and to the Government
of the Spanish State respectively.

(Stgned) Percy C. SPENDER,
President.

( Signed ) GARNIER-COIGNET,
Registrar.

President Sir Percy SPENDER makes the following declaration :

I concur in the Judgment of the Court. I wish, however, to say a
few words on the second Preliminary Objection of the Government of
Spain.

Whilst the text of Article 37 of the Court’s Statute is quite different
to that of Article 36 (5), which was the subject of examination in
Israel v. Bulgaria, and its terms are, in my view, so clear as to admit
of no doubt as to their meaning, it is difficult to discern any decisive
distinction in principle between Article 36 (5) and Article 37 in relation
to the cardinal questions raised by the second Preliminary Objection.

For my part, for reasons which appear in the Joint Dissenting Opinion
in Israel v. Bulgaria, to which I continue to adhere, I would, apart
from other considerations. referred to in the Court’s Judgment, be
compelled to reject this Preliminary Objection.

45
